         Case 3:20-cv-01193-IM   Document 61    Filed 11/17/20   Page 1 of 39




Rian Peck (they/them), OSB No. 144012
RPeck@perkinscoie.com
Thomas R. Johnson (he/him), OSB No. 010645
TRJohnson@perkinscoie.com
Misha Isaak (he/him), OSB No. 086430
MIsaak@perkinscoie.com
Nathan Morales (he/him), OSB No. 145763
NMorales@perkinscoie.com
PERKINS COIE LLP
1120 N.W. Couch Street, 10th Floor
Portland, OR 97209-4128
Telephone: 503.727.2000
Facsimile: 503.727.2222

Shane Grannum (he/him), pro hac vice
SGrannum@perkinscoie.com
Sarah Mahmood (she/her), pro hac vice pending
SMahmood@perkinscoie.com
PERKINS COIE LLP
700 13th Street, NW, Suite 800
Washington, D.C. 20005-3960
Telephone: 202.654.6200
Facsimile: 202.654.6211

Zachary Watterson (he/him), pro hac vice
ZWatterson@perkinscoie.com
PERKINS COIE LLP
3150 Porter Drive
Palo Alto, CA 94304-1212
Telephone: 650.838.4300
Facsimile: 650.838.4350

Kelly K. Simon (she/her), OSB No. 154213
ksimon@aclu-or.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF OREGON
P.O. Box 40585
Portland, OR 97240
Telephone: 503.227.6928

Attorneys for Plaintiffs




    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                       Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                 1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
        Case 3:20-cv-01193-IM      Document 61   Filed 11/17/20   Page 2 of 39




                       UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                 PORTLAND DIVISION


CHRISTOPHER WISE, MICHAEL                  Case No. 3:20-cv-01193-IM
MARTINEZ, CHRISTOPHER
DURKEE, and SAVANNAH                       PLAINTIFFS’ RESPONSE IN
GUEST, individuals,                        OPPOSITION TO FEDERAL
                                           DEFENDANTS’ MOTION TO
                   Plaintiffs,             DISMISS

      v.                                   ORAL ARGUMENT REQUESTED

CITY OF PORTLAND, a municipal
corporation; OFFICER STEPHEN
B. PETTEY, in his individual
capacity; JOHN DOES 1-60,
individual and supervisory officers of
Portland Police Bureau; U.S.
DEPARTMENT OF HOMELAND
SECURITY; U.S. MARSHALS
SERVICE; JOHN DOES 61-100,
individual and supervisory officers of
the federal government,

                   Defendants.




    PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                  1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
             Case 3:20-cv-01193-IM                       Document 61                Filed 11/17/20              Page 3 of 39




                                                  TABLE OF CONTENTS

                                                                                                                                         Page
INTRODUCTION ......................................................................................................................... 1
FACTS ........................................................................................................................................... 2
ARGUMENT ................................................................................................................................. 5
     I.          Plaintiffs have standing to seek equitable relief from federal defendants ............. 5
                 A.          Federal Defendants have repeatedly infringed on Plaintiffs’
                             constitutional rights, making the threat of future harm all but
                             certain ......................................................................................................... 6
                 B.          The Federal Defendants’ infringing conduct was officially
                             sanctioned .................................................................................................. 8
                 C.          Plaintiffs continue to suffer harm from the Federal Defendants’
                             unconstitutional actions ........................................................................... 11
                 D.          The Federal Defendants’ arguments apply to other circumstances ......... 11
     II.         Plaintiffs state plausible claims under the first and fourth amendments
                 against federal defendants .................................................................................... 15
                 A.          Plaintiffs adequately plead their First Amendment claim........................ 15
                             1.          Plaintiffs engaged in constitutionally protected speech ............... 15
                             2.          The Federal Defendants’ conduct would chill a person of
                                         ordinary firmness from continuing to engage in
                                         constitutionally protected speech ................................................. 18
                             3.          Plaintiffs’ protected activities were a substantial motivating
                                         factor in the Federal Defendants’ conduct ................................... 19
                 B.          Issues of fact pervade the “reasonableness” inquiry necessary to
                             evaluate Plaintiffs’ Fourth Amendment claims ....................................... 23
     III.        Plaintiffs have sufficiently pleaded a claim under the Administrative
                 Procedure Act....................................................................................................... 25
CONCLUSION ............................................................................................................................ 32




i-     TABLE OF CONTENTS                                                                                    Perkins Coie LLP
                                                                                                      1120 N.W. Couch Street, 10th Floor
                                                                                                          Portland, OR 97209-4128
                                                                                                            Phone: 503.727.2000
                                                                                                             Fax: 503.727.2222
            Case 3:20-cv-01193-IM                  Document 61            Filed 11/17/20           Page 4 of 39




                                         TABLE OF AUTHORITIES

                                                                                                                         Page

CASES

Abay v. City of Denver,
  445 F. Supp. 3d 1286 (D. Colo. 2020)..................................................................... 19

Aid Ass’n for Lutherans v. U.S. Postal Serv.,
   321 F.3d 1166 (D.C. Cir. 2003)............................................................................... 30

Am. Anti-Vivisection Soc’y v. U.S. Dep’t of Agric.,
  946 F.3d 615 (D.C. Cir. 2020) .................................................................................. 7

Ariz. Students Ass’n v. Ariz. Bd. of Regents,
   824 F.3d 858 (9th Cir. 2016) .................................................................................. 19

Armstrong v. Davis,
  275 F.3d 849 (9th Cir. 2001) ................................................................................ 6, 9

Associated Press v. Otter,
   682 F.3d 821 (9th Cir. 2012) .................................................................................. 11

Batalla Vidal v. Wolf,
   Case 1:16-cv-04756-NGG-VMS, ___ F. __ (Nov. 14, 2020, E.D.N.Y.
   2020)........................................................................................................................ 11

Bautista v. City of Glendale,
  No. CV 18-0740-FMO (KS), 2019 WL 2587817 (C.D. Cal. May 7,
  2019).................................................................................................................. 23, 24

Black Lives Matter Seattle-King Cty. v. City of Seattle,
   No. 2:20-cv-00887-RAJ, 2020 WL 3128299 (W.D. Wash. June 12,
   2020)...................................................................................................... 16, 18, 19, 20

Blum v. Yaretsky,
   457 U.S. 991 (1982) .................................................................................................. 5

Boos v. Barry,
   485 U.S. 312 (1988) ................................................................................................ 16

Burgert v. Lokelani Bernice Pauahi Bishop Trust,
  200 F.3d 661 (9th Cir. 2000) .................................................................................. 24


ii-   TABLE OF AUTHORITIES                                                                      Perkins Coie LLP
                                                                                          1120 N.W. Couch Street, 10th Floor
                                                                                              Portland, OR 97209-4128
                                                                                                Phone: 503.727.2000
                                                                                                 Fax: 503.727.2222
            Case 3:20-cv-01193-IM                  Document 61            Filed 11/17/20           Page 5 of 39




                                         TABLE OF AUTHORITIES
                                              (continued)
                                                                                                                         Page

City of Los Angeles v. Lyons,
   461 U.S. 95 (1983) ...........................................................................................passim

City of Philadelphia v. Sessions,
   309 F. Supp.3d 271 (E.D. Penn. 2018) ................................................................... 30

Corales v. Bennett,
   567 F.3d 554 (9th Cir. 2009) .................................................................................. 16

Cornel v. Hawaii,
   No. CV 19-00236 JMS-RT, 2020 WL 3271934 (D. Haw. June 17,
   2020)........................................................................................................................ 23

County of Los Angeles v. Davis,
  440 U.S. 625 (1979) ................................................................................................ 13

Drozd v. McDaniel,
   No. 3:17-cv-556-JR, 2019 WL 8757218 (D. Or. Dec. 19, 2019) ............................. 19

Ely v. Velde,
   451 F.2d 1130 (4th Cir. 1971) ................................................................................ 30

Ex parte Young,
   209 U.S. 123 (1908) ................................................................................................ 15

Fort Lauderdale Food Not Bombs, 901 F.3d at 1241 ................................................. 16

Holloman ex rel. Holloman v. Harland,
   370 F.3d 1252 (11th Cir. 2004) .............................................................................. 16

In re Navy Chaplaincy,
   697 F.3d at 1176 ....................................................................................................... 9

Index Newspapers LLC v. City of Portland,
   No. 3:20-CV-1035-SI, 2020 WL 4220820 (D. Or. July 23, 2020) .............. 13, 14, 20

LaDuke v. Nelson,
  762 F.2d 1318 (9th Cir. 1985) ............................................................................ 9, 14

Lujan v. Defenders of Wildlife,
   504 U.S. 555 (1992) .................................................................................................. 6

iii- TABLE OF AUTHORITIES                                                                       Perkins Coie LLP
                                                                                          1120 N.W. Couch Street, 10th Floor
                                                                                              Portland, OR 97209-4128
                                                                                                Phone: 503.727.2000
                                                                                                 Fax: 503.727.2222
           Case 3:20-cv-01193-IM               Document 61            Filed 11/17/20         Page 6 of 39




                                      TABLE OF AUTHORITIES
                                           (continued)
                                                                                                                  Page

Mayfield v. United States,
  599 F.3d 964 (9th Cir. 2010) .................................................................................. 14

Meyer v. Cty. of Washington,
  No. CIV. 07-1127-HA, 2008 WL 5156481 (D. Or. Dec. 8, 2008) ........................... 23

Motor Vehicle Mfrs. Ass’n v. State Farm Mut.,
  463 U.S. 29, 103 S.Ct. 2856, 77 L.Ed.2d 443 (1983) ............................................. 31

Nordstrom v. Ryan,
  762 F.3d 903 (9th Cir. 2014) .................................................................................... 6

O’Shea v. Littleton,
   414 U.S. 488, 94 S. Ct. 669, 38 L. Ed. 2d 674 (1974) ...................................... 13, 14

Outdoor Media Grp., Inc. v. City of Beaumont,
  506 F.3d 895 (9th Cir. 2007) ............................................................................ 10, 27

Rumsfeld v. Forum for Acad. & Institutional Rights, Inc.,
  547 U.S. 47 (2006) .................................................................................................... 7

Sampson v. Cty. of Los Angeles,
  974 F.3d 1012 (9th Cir. 2020) ................................................................................ 15

Shays v. FEC,
  414 F.3d 76 (D.C. Cir. 2005) .................................................................................... 9

Thomas v. Cty. of Los Angeles,
  978 F.2d 504 (9th Cir. 1992), as amended (Feb. 12, 1993) ........................... 6, 8, 13

U.S. v. W.T. Grant Co.,
   345 U.S. 629 (1953) ................................................................................................ 13

United States v. Sanchez-Gomez,
  138 S. Ct. 1532 (2018) ............................................................................................ 13

United States v. Washington,
  759 F.2d 1353 (9th Cir. 1985) ................................................................................ 14

Villa v. Maricopa County,
   865 F.3d (9th Cir. 2017) ......................................................................................... 11

iv- TABLE OF AUTHORITIES                                                                  Perkins Coie LLP
                                                                                    1120 N.W. Couch Street, 10th Floor
                                                                                        Portland, OR 97209-4128
                                                                                          Phone: 503.727.2000
                                                                                           Fax: 503.727.2222
            Case 3:20-cv-01193-IM                 Document 61            Filed 11/17/20           Page 7 of 39




                                        TABLE OF AUTHORITIES
                                             (continued)
                                                                                                                       Page

Western States Center, Inc. v. United States Department of Homeland
  Security,
  No. 3:20-cv-01175-JR, 2020 WL 6555054 (D. Or. Nov. 2, 2020) ............... 10, 30, 31

Whitman v. American Trucking Ass’ns,
  531 U.S. 457, 121 S.Ct. 903, 149 L.Ed.2d 1 (2001) ............................................... 25

Worth v. Jackson,
  451 F.3d 854 (D.C. Cir. 2006) .................................................................................. 9

STATUTES

5 U.S.C. § 551 ................................................................................................... 25, 28, 29

5 U.S.C. § 704 ............................................................................................................... 25

5 U.S.C. § 706 ............................................................................................................... 30

Administrative Procedure Act ..............................................................................passim

OTHER AUTHORITIES

Fed. R. Civ. P. 201 ................................................................................................. 10, 27

Jordan Muller, Politico, Trump calls protesters ‘terrorists,’ pledges
   ‘retribution’ for tearing down statues,
   https://www.politico.com/news/2020/06/26/trump-retribution-
   protesters-statues-340957 ...................................................................................... 28

United States Constitution, First Amendment ...................................................passim

United States Constitution, Fourth Amendment ............................................. 1, 23, 24

United States Constitution, Article III ............................................................... 5, 9, 14




v-    TABLE OF AUTHORITIES                                                                     Perkins Coie LLP
                                                                                         1120 N.W. Couch Street, 10th Floor
                                                                                             Portland, OR 97209-4128
                                                                                               Phone: 503.727.2000
                                                                                                Fax: 503.727.2222
        Case 3:20-cv-01193-IM     Document 61    Filed 11/17/20    Page 8 of 39




                                 INTRODUCTION
      Plaintiffs are four individuals who challenge systemic racism and police

violence by attending daily protests in Portland. The Federal Defendants—along

with Portland Police Officers—have made attending those protests physically

dangerous through the unfettered use of tear gas, less lethal munitions, and

military tactics. Moved by what they saw, Plaintiffs, as trained medics, began

administering first aid and medical assistance to their fellow protesters. Plaintiffs

did so because they believe that everyone should be able to protest police violence

without fear of sustaining serious physical injury at the hands of law enforcement.

Plaintiffs render this aid while wearing distinctive clothing marked with an

internationally-recognized symbol for medics—the red cross—emblazoned across

themselves. Because of the effectiveness of Plaintiffs’ message, the Federal

Defendants began singling Plaintiffs out, targeting them with pepper balls, shooting

them with tear gas cannisters, and beating them with Billy clubs. In the face of that

danger and oppression, however, Plaintiffs have always remained peaceful.

      The First Amendment protects, among other things, the right to peaceful

assembly. All may come together to express, collectively, shared ideals without

interference from the government. Similarly, the Fourth Amendment protects

people from unreasonable physical intrusions by the government. The

Administrative Procedure Act (the “APA”) protects Americans from arbitrary and

unlawful actions taken by the Executive Branch. In contravention of the ideals of

limited government and expansive personal freedoms, and motivated by
antagonism to the message expressed by Portland Protesters, the Federal

Defendants cracked down on lawful assemblies; they beat, struck, moved, and




1-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                  1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
        Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20   Page 9 of 39




arrested protesters without probable cause; they were sent to Portland in the first

place under an unlawful order.

      The Federal Defendants’ Motion to Dismiss should be denied for four reasons.

First, Plaintiffs have standing to bring their claims because the Federal Defendants

have infringed on Plaintiffs’ constitutional and statutory rights day after day after

day. Second, Plaintiffs have adequately pleaded that their activities are protected

by the First Amendment, and indeed that their actions are high-value speech

essential to holding police and federal actors accountable. Third, Plaintiffs have

adequately stated claims that their right to be free from unreasonable searches and

seizures has been violated by the Federal Defendants’ violent conduct toward

Plaintiffs, who peacefully look after fellow protesters in need. Fourth and finally,

Plaintiffs have identified an arbitrary and illegal “agency action” affecting their

statutory and constitutional rights, for which the APA grants them relief.

                                       FACTS
      In the wake of George Floyd’s murder, protesters in Portland took to the

streets to protest police violence. ECF 1 ¶ 30. At the time of filing the Complaint in

this matter, daily protests had taken place on at least 50 consecutive days. ECF 1 ¶

30. Protests against racism and police violence in Portland continue. ECF 1 ¶ 180.

      Responding to the growing unrest, President Trump issued an Executive

Order on Protecting American Monuments, Memorials, and Statues and Combating

Recent Criminal Violence (the “Executive Order”). ECF 1 ¶ 39. In it, he took issue

with the protesters’ political views, stating that many of them “have explicitly

identified themselves with ideologies — such as Marxism — that call for the

destruction of the United States system of government.” ECF 1 ¶ 39. The President

also declared that state and local governments had, in the face of mass protests,


2-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                  1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61      Filed 11/17/20   Page 10 of 39




“lost the ability to distinguish between the lawful exercise of rights to free speech

and assembly and unvarnished vandalism.” ECF 1 ¶ 40. The President also

asserted that State and local governments’ sometimes brutal and militaristic police

response to the protests had been inadequate, representing an “abdication of their

law enforcement responsibilities in deference to [the protesters’ alleged] violent

assault” and a “surrender[] to mob rule.” ECF 1 ¶ 40.

      Federal Officers were deployed to Portland under the Executive Order. ECF 1

¶ 41. Upon arrival, Department of Homeland Security and U.S. Marshal’s Service

officers use many of the same weapons against protesters that the Portland Police

deploy. ECF 1 ¶ 44. The Portland Police employed pepper spray, bear mace, tear

gas, and similar weapons against the people of Portland. ECF 1 ¶ 36.

      In response to the growing federal presence, Portland protests continued and

even grew. ECF 1 ¶ 180. Undeterred, Acting Secretary of the Department of

Homeland Security said on several occasions, including in a tweet, that the Federal

Defendants “will never surrender” and that they “will prevail” against “violent

extremist” and “violent anarchists.” ECF 1 ¶ 176. Likewise, President Trump

declared that, should “the protests start[] again, we’ll quell it again very easily. It’s

not hard to do if you know what you’re doing.” ECF 1 ¶ 177.

      Plaintiffs are four individuals, Christopher Wise, Michael Martinez,

Christopher Durkee, and Savannah Guest. Each, in the face of tear gas, rubber

bullets, and other munitions, have chosen to exercise their rights to free speech by

their commitment to creating a safer environment for their compatriots to express

their desire for change. ECF 1 ¶ 2.

      As punishment for exercising their rights, Plaintiffs have been specially

targeted by the police and their federal counterparts. ECF 1 ¶¶ 4, 49, 62-63.


3-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20     Page 11 of 39




Plaintiffs have been subject to DHS and USMS tear gas. ECF 1 ¶ 47. The Federal

Defendants’ use of force appears undertaken in concert with the Portland Police.

ECF 1 ¶ 173. The Federal Defendants’ conduct is also part of a longstanding pattern

of assaulting and threatening protest medics to prevent them from rendering aid to

protesters, journalists, neutral legal observers, and their fellow protest medics. ECF

1 ¶ 64. This targeting is no accident: The Federal Defendants tell medics directly

that they, protest medics, will be arrested and assaulted. ECF 1 ¶ 174.

      Each Plaintiff, to varying individual degrees, has experienced at least some

persistent mental fog, drowsiness, grogginess, nausea, diarrhea, loss of appetite,

sustained asthma flare-ups, and increased or interrupted menstrual cycles from

federal tear gas. ECF 1 ¶ 49. Besides their physical injuries, the Federal

Defendants’ conduct has intimidated medics and otherwise so exhausted them that

they feel they cannot continue attending protests with the frequency required to

protect the health and safety of protesters. ECF 1 ¶ 64. Medics fear for their safety,

risk of tear gas, rubber bullets, batons, arrest. ECF 1 ¶ 172-73.

      Mr. Wise attends protests six nights a week unless too injured by police. ECF

1 ¶ 65. Mr. Wise has been severely injured many times. Officers threaten him with

physical harm nearly every night he attends protests. ECF 1 ¶ 69. Mr. Wise was

targeted and shot with rubber bullets while assisting an injured protester. ECF 1 ¶

72. Mr. Wise has been hit directly with a flash-bang grenade. ECF 1 ¶ 75. Portland

Police maced Mr. Wise as Mr. Wise assisted an injured protester. ECF 1 ¶ 80.

Portland Police and U.S. Marshals working together tear gassed the crowd and

“bull rushed” a crowd containing Mr. Wise; one officer singled Mr. Wise out of the

crowd and knocked him down, injuring him and damaging his property. ECF 1 ¶ 84.

As Portland Police worked to “kettle” a crowd, the Federal Defendants targeted and


4-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                  1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20    Page 12 of 39




shot Mr. Wise directly with pepper balls. ECF 1 ¶ 90. The Federal Defendants have

thrown or shot flashbang grenades and teargas canisters directly at Mr. Wise. ECF

1 ¶ 93. For Mr. Wise, police violence blurs together because of the kinds of injuries

caused when, night after night, the Portland Police and Federal Defendants act in

tandem to target protest medics, including Mr. Wise. Id.

      Plaintiffs Mr. Durkee and Ms. Guest have endured similar violence at the

hands of the Federal Defendants. On July 4, a federal officer shot Ms. Guest with

projectile. ECF 1 ¶ 153. Then, another federal officer hit her with a baton. ECF 1 ¶

153. Days later, a federal officer fired pepper balls at both Mr. Durkee and Ms.

Guest. ECF 1 ¶ 159. Another federal officer targeted Ms. Guest with a tear-gas

canister. ECF 1 ¶ 160. Yet another federal officer shot Ms. Guest with rubber

bullets. Id.. Later, a different federal officer shoved Mr. Durkee, knocking both Ms.

Guest and Mr. Durkee over. ECF 1 ¶ 168. A Federal Defendant struck Mr. Durkee

and Ms. Guest multiple times. Id. Both Mr. Durkee and Ms. Guest had to purchase

helmets and protective gear, staying away from the protests until they had the gear

that they felt would make it safe enough that they could return. ECF 1 ¶ 171.

                                    ARGUMENT 1
I.    PLAINTIFFS HAVE STANDING TO SEEK EQUITABLE RELIEF
      FROM FEDERAL DEFENDANTS.
      Article III of the United States Constitution demands neither clairvoyance

nor the “consummation of threatened injury” before a plaintiff may obtain

prospective relief like an injunction or declaratory judgment. Blum v. Yaretsky, 457

U.S. 991, 1000 (1982) (quotation marks omitted). Rather, a plaintiff seeking

injunctive relief need only show “that he is realistically threatened by a repetition of

      1      Plaintiffs do not dispute the Federal Defendants’ statement of the legal
standard in their motion to dismiss.
5-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61       Filed 11/17/20   Page 13 of 39




[the violation].” Armstrong v. Davis, 275 F.3d 849, 860–61 (9th Cir. 2001) (emphasis

in original) (internal quotation marks omitted). Plaintiffs have sufficiently alleged

both that the Federal Defendants have repeatedly infringed Plaintiffs’ rights and

that the Federal Defendants have an official policy, as well as a pattern and

practice, of engaging in unlawful conduct. When Plaintiffs allege future injury, that

threat is sufficiently “imminent” to be a cognizable injury-in-fact. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560 (1992).

      A.     Federal Defendants have repeatedly infringed on Plaintiffs’
             constitutional rights, making the threat of future harm all but
             certain.
      To satisfy the standing requirement needed for obtaining injunctive relief,

Plaintiffs have pleaded facts showing how the Federal Defendants’ past conduct

threatens Plaintiffs with repetition of the violation. Nordstrom v. Ryan, 762 F.3d

903, 911 (9th Cir. 2014). Plaintiffs here have standing to seek injunctive relief

because they have suffered “actual repeated [injuries]” at the hands of the

defendant. Thomas v. Cty. of Los Angeles, 978 F.2d 504, 507 (9th Cir. 1992)

(quotation marks omitted), as amended (Feb. 12, 1993). Although standing must

rest on more than attenuated conjecture, the “possibility of recurring injury ceases

to be speculative when actual repeated incidents are documented.” Id. That is

because “[r]epeated instances of violence and retaliatory confrontations are

‘continuing present adverse affects’ and cause the threatened injury to be

‘sufficiently real and immediate to show an existing controversy.’” Id. (quoting

O’Shea v. Littleton, 414 U.S. 488, 496, 94 S. Ct. 669, 38 L. Ed. 2d 674 (1974)).

      Plaintiffs injuries here are far from a “one off.” There are nightly protests in

Portland, ECF 1 ¶ 30, and, at the time of filing the Complaint, there had been at

least 50 straight days of demonstrations. ECF 1 ¶ 178. The Portland Police and the


6-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20   Page 14 of 39




Federal Defendants have targeted Plaintiffs with rubber bullets, shoved them,

sprayed tear gas at close range, arrested them, and taken their property. ECF 1 ¶ 4.

Plaintiffs have repeatedly been subject to DHS and USMS tear gas, which differs

from the gas used by Portland Police. ECF 1 ¶ 47. The Federal Defendants’ conduct

that harmed Plaintiffs was not indiscriminate, as the Federal Defendants have

specifically targeted protest medics, including Plaintiffs. ECF 1 ¶ 62-63. The

Federal Defendants even tell medics directly that they will be arrested and the

subject of violence, ECF 1 ¶ 174, and Plaintiffs have faced that violence in the form

of tear gas, rubber bullets, Billy clubs, and unlawful arrest. ECF 1 ¶ 172-73.

      When—as here—all Plaintiffs seek the same relief, “the presence of one party

with standing is sufficient to satisfy Article III’s case-or-controversy requirement.”

Rumsfeld v. Forum for Acad. & Institutional Rights, Inc., 547 U.S. 47, 52 n.2 (2006);

see also Am. Anti-Vivisection Soc’y v. U.S. Dep’t of Agric., 946 F.3d 615, 619-20 (D.C.

Cir. 2020). At least one Plaintiff has sufficiently alleged constitutional harm at the

hands of the Federal Defendants. Mr. Wise attends protests six nights a week

unless too injured, ECF 1 ¶ 65. He has been severely injured multiple times. ECF 1

¶ 69. Officers threaten him with physical harm nearly every night he attends

protests. ECF 1 ¶ 69. Mr. Wise has been hit with a flash bang grenade, ECF 1 ¶ 75,

and maced as he assisted an injured protester. ECF 1 ¶ 80. Portland Police and

Federal Defendants working together tear gassed the crowd and “bull rushed” the

crowd. During that coordinated rush, one officer singled Mr. Wise out and knocked

him down, injuring him and damaging his property. ECF 1 ¶ 84. Federal Agents

“kettled” the crowd and then shot Mr. Wise directly with pepper balls. ECF 1 ¶ 90.

Federal officers have thrown or shot flashbang grenades and teargas canisters

directly at Mr. Wise. ECF ¶ 93. It is understandable that the state-sanctioned


7-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                  1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61    Filed 11/17/20   Page 15 of 39




violence blurs together for Mr. Wise because of the kinds of injuries caused when

the Portland Police and the Federal Defendants have thrown or shot flashbang

grenades and teargas canisters directly at him. ECF 1 ¶ 93.

      So too with Plaintiff Durkey and Plaintiff Guest, who work as medics

together. On July 4, a federal officer shot Ms. Guest with projectile. ECF 1 ¶ 153.

Later the same night, another Federal Defendant later struck her with a baton.

ECF 1 ¶ 153. On another day, a Federal Defendant fired pepper balls directly at

both Mr. Durkee and Ms. Guest. ECF 1 ¶ 159. In yet another instance, Federal

Defendants targeted Ms. Guest with a tear-gas canister. ECF 1 ¶ 160. Later,

Federal Defendants shot Ms. Guest with rubber bullets. ECF 1 ¶ 160. In another

incident, Federal Defendants shoved Mr. Durkee and knocked both Ms. Guest and

Mr. Durkee over, ECF 1 ¶ 168, and then a Federal Defendant hit Mr. Durkee and

Ms. Guest multiple times. ECF 1 ¶ 168. As a result, both Ms. Guest and Mr. Durkee

had to purchase helmets and protective gear, and each stayed away from the

protests for a time. ECF 1 ¶ 171. And of course, although Ms. Guest and Mr. Durkee

work in tandem, the constitutional harm done to them by the Federal Defendants

are unique to each of them. 2

      B.     The Federal Defendants’ infringing conduct was officially
             sanctioned.
      By pleading facts showing that Plaintiffs’ injuries were caused by “a pattern

of officially sanctioned behavior,” Thomas, 978 F.2d at 507, Plaintiffs have shown

       2      Plaintiffs also dispute the Federal Defendants’ characterization of the
litany of harms that befell them as “four incidents” occurring on “just two nights.”
ECF 58 at 9. The Federal Defendants collapse a series of harms into single events.
But even in describing the events, the Federal Defendants write that two Plaintiffs
were each shot, then later shot again, then later shoved and hit with batons. ECF 58
at 9. This description also ignores that Plaintiffs attend protests nightly and have
faced a confusing array of harms from several state, county, and federal officers
working together. ECF 1 ¶ 93.
8-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                       Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                 1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20   Page 16 of 39




that the Federal Defendants threaten them with future injury. Official sanction

may take many forms. It may come in the form of a written policy that harms

plaintiffs, Armstrong v. Davis, 275 F.3d 849, 860–61 (9th Cir. 2001), or in the form

of “pronouncements” suggestive of sanctioned officer behavior. LaDuke v. Nelson,

762 F.2d 1318, 1324 (9th Cir. 1985). Both are present here.

      Plaintiffs have sufficiently alleged that the Federal Defendants have a policy

of unlawful conduct. See Part III, below. Even if it turned out that the Federal

Defendants’ policy sanctioning unlawful conduct was not a reviewable agency action

under the Administrative Procedure Act, however, when a plaintiff sufficiently

alleges that their injury was pursuant to defendants’ “concrete and consistently-

implemented polic[y] to produce injury,” that is a cognizable injury-in-fact for

Article III standing. In re Navy Chaplaincy, 697 F.3d at 1176; see also Worth v.

Jackson, 451 F.3d 854, 860 (D.C. Cir. 2006); cf. Shays v. FEC, 414 F.3d 76, 85 (D.C.

Cir. 2005) (“[W]hen agencies adopt procedures inconsistent with statutory

guarantees, parties who appear regularly before the agency suffer injury to a legally

protected interest in fair decisionmaking.” (internal quotation marks omitted)).

      President Trump issued an Executive Order on Protecting American

Monuments, Memorials, and Statues and Combating Recent Criminal Violence (the

“Executive Order”). The Federal Defendants purportedly were dispatched pursuant

to that Executive Order. ECF 1 ¶ 41. In the Executive Order, the President of the

United States vilified the protesters’ political views, stating that many of them

“have explicitly identified themselves with ideologies—such as Marxism—that call

for the destruction of the United States system of government.” ECF 1 ¶ 39.

      The President also declared that state and local governments had, in the face

of mass demonstrations, “lost the ability to distinguish between the lawful exercise


9-   PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
     FEDERAL DEFENDANTS’ MOTION TO DISMISS                  1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61    Filed 11/17/20   Page 17 of 39




of rights to free speech and assembly and unvarnished vandalism.” Mr. Trump also

asserted that state and local governments’ sometimes brutal and militaristic police

response to the protests had so far been inadequate, representing an “abdication of

their law enforcement responsibilities in deference to [the protesters’ alleged]

violent assault” and a “surrender[] to mob rule.” ECF 1 ¶ 40.

      Unlike in most cases, here the order to infringe on the rights of protesters

like Plaintiffs came straight from the top. See Lyons, 461 U.S. at 105-06

(considering plaintiffs’ speculation about unconfirmed unwritten discriminatory

policies). It is of no consequence that the President’s Executive Order and tweets did

not mention Plaintiffs by name; the sanctioned policy was to crack down on the

lawful exercise of free speech by going further than local law-enforcement agencies

had been willing or able to go.

      Not only did the Trump Administration sanction the Federal Defendants’

behavior with an Executive Order, it also made pronouncements sanctioning the

Federal Defendants’ behavior online and in person. Then-Acting Secretary of

Homeland Security Chad Wolf has said many times—including while addressing

the Federal Defendants from the steps of the federal courthouse in Portland, that

the Federal Defendants “will never surrender” and that they “will prevail” against

“violent extremists” and “violent anarchists.” ECF 1 ¶ 176. Then-Acting Secretary

Wolf shared his message through a Tweet. See ECF 1 ¶ 176 (clipping Tweets). 3

Although Then-Acting Secretary Wolf held his position unlawfully when he made

       3      For additional evidence of these statements, Plaintiffs request that the
Court take judicial notice of the statements cited by the plaintiffs, and relied upon
by Judge Mosman, in Western States Center, Inc. v. Department of Homeland
Security. See id., No. 3:20-cv-01175-JR, ECF 16, Pgs. 5-7, 19-20; see also Fed. R.
Civ. P. 201 (authorizing the Court to take judicial notice at any stage of litigation);
Outdoor Media Grp., Inc. v. City of Beaumont, 506 F.3d 895, 899–900 (9th Cir. 2007)
(considering matters subject to judicial notice when deciding a motion to dismiss).
10- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM       Document 61     Filed 11/17/20    Page 18 of 39




the pronouncements to the Federal Defendants, he carried the imprimatur of the

office he improperly held. See Batalla Vidal v. Wolf, Case 1:16-cv-04756-NGG-VMS,

___ F. __, ___ (Nov. 14, 2020, E.D.N.Y. 2020) (ruling that Acting-Secretary Wolf was

appointed unlawfully). Thus, Plaintiffs have sufficiently pleaded a plausible claim

that the Federal Defendants’ infringing actions were officially sanctioned.

       C.      Plaintiffs continue to suffer harm from the Federal Defendants’
               unconstitutional actions
       Yet another way to establish the standing needed to seek injunctive relief is

to “allege . . . ‘continuing, present adverse effects’” of a defendant’s past illegal

conduct. Villa v. Maricopa County, 865 F.3d, 1224, 1229 (9th Cir. 2017) (quoting

O'Shea v. Littleton, 414 U.S. 488, 495-96 (1974)). Plaintiffs’ ongoing injury is that

the Federal Defendants’ conduct has so chilled Plaintiffs’ exercise of free speech that

Plaintiffs feel that they cannot safely attend the protests anymore. Plaintiffs would

like to attend the protests, but they do not as often as they would like because of the

Federal Defendants. See, e.g., ECF 1 ¶ 65 (Mr. Wise attends protests unless too

injured); ECF 1 ¶ 171 (Mr. Durkee and Ms. Guest purchasing protective gear). The

government cannot intimidate the populace so much that people stay home, and

then use the fact that people are staying home as the basis for avoiding the

injunctive relief that would fix the problem the government caused in the first

place. See Associated Press v. Otter, 682 F.3d 821, 826 (9th Cir. 2012) (chilling effect

on First Amendment rights is an injury for which monetary compensation may be

inadequate).

       D.      The Federal Defendants’ arguments apply to other
               circumstances.
       Relying mainly on City of Los Angeles v. Lyons, 461 U.S. 95, 111 (1983),

Federal Defendants argue that it is “speculative” that they will disperse or retaliate


11- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                            Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                      1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61     Filed 11/17/20   Page 19 of 39




against Plaintiffs in the future. ECF 58 at 9 In Lyons, the defendant sought a

preliminary injunction against the use of chokeholds by the plaintiff and its police

department. 461 U.S. at 95. As support for the injunction, the defendant alleged

that he was stopped by officers for a traffic violation and the police officers placed

him in a chokehold without provocation or justification. Id. Ultimately, the

Supreme Court held that the defendant did not have standing to seek and receive a

preliminary injunction, because it was too speculative to conclude that the police

would subject him to a chokehold again in the near future. Id. at 105-110.

      Lyons and the cases that follow it do not apply because they involved truly

speculative harms based on attenuated sequences of unlikely future events: Mr.

Lyons would have had to violate a then-unknown law, resist arrest, and receive

another chokehold before again suffering a similar injury. 461 U.S. at 105-06. By

contrast, Plaintiffs here are exercising their First Amendment rights by marching

in daily demonstrations. Plaintiffs continue to march. Mr. Wise joins protests six

days a week unless he is too injured to do so. ECF 1 ¶ 65. Ms. Guest and Mr.

Durkee had to purchase helmets and protective gear because of how they were

treated. ECF 1 ¶ 171. Having to purchase protective gear to protest peacefully is

itself evidence of an ongoing harm and evidence that the two have firm plans to

continue.

      Likewise, the Federal Defendants have stated that they will “never

surrender.” ECF 1 ¶ 176. The President himself has stated that the Federal

Defendants cannot allow local government to “surrender[] to mob rule.” ECF 1 ¶ 40.

The President also stated that if “the protests start[] again, we’ll quell it again very

easily. It’s not hard to do if you know what you’re doing.” ECF 1 ¶ 177. Thus, “the

conduct and declared intentions of Plaintiffs and the Federal Defendants make


12- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20   Page 20 of 39




future injury all but inevitable” in this case. 4 See Index Newspapers LLC v. City of

Portland, No. 3:20-CV-1035-SI, 2020 WL 4220820, at *5 (D. Or. July 23, 2020)

(finding journalists attending Portland protests had standing to seek injunctive

relief against the U.S. Department of Homeland Security and the U.S. Marshals

Service).

       The Ninth Circuit has declined to apply Lyons to circumstances like this. In

Thomas v. Cty. of Los Angeles, 978 F.2d 504, 507 (9th Cir. 1992), as amended (Feb.

12, 1993), the Ninth Circuit rejected a Lyons challenge because, unlike in Lyons,

that case involved numerous instances of police misconduct occurring in a small

geographic area, some individuals had been mistreated more than once, the

mistreatment was unprovoked, the plaintiffs alleged that they were purposefully

targeted, and the misconduct was “condoned and tacitly authorized” by

policymakers. Id. at 507. Each of these distinguishing facts is also present here.

Thus, while the risk to Mr. Lyons that he would be subjected to the same police

misconduct was speculative, the risk to the plaintiffs in Thomas and to the

Plaintiffs here is not.

       Lyons and its progeny are also distinguishable for two more reasons. First,

because those cases—unlike this motion—raised deep federalism concerns. The suit

brought by Mr. Lyons, and the plaintiffs like him in Rizzo and O’Shea, “all involved

       4       Even if the Federal Defendants’ withdraw from Portland, “[A]s a
general rule, ‘voluntary cessation of allegedly illegal conduct does not deprive the
tribunal of power to hear and determine the case, i.e., does not make the case
moot.’” County of Los Angeles v. Davis, 440 U.S. 625, 631 (1979). Otherwise, “[a]
defendant [would be] free to return to his old ways as soon as the case is dismissed
as moot, thereby thwarting judicial review.” U.S. v. W.T. Grant Co., 345 U.S. 629,
632 (1953); see also United States v. Sanchez-Gomez, 138 S. Ct. 1532, 1537 n.2
(2018) (“A party ‘cannot automatically moot a case simply by ending its unlawful
conduct once sued,’ else it ‘could engage in unlawful conduct, stop when sued to
have the case declared moot, then pick up where [it] left off, repeating this cycle
until [it] achieves all [its] unlawful ends.’”).
13- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20   Page 21 of 39




attempts by plaintiffs to entangle federal courts in the operations of state law

enforcement and criminal justice institutions.” LaDuke, 762 F.2d at 1324. By

contrast, here Plaintiffs have sued the Federal Defendants in federal court, seeking

a judgment stopping the unconstitutional practices of federal officials. Thus, the

federalism concerns that may have motivated the Court in Lyons are absent here,

and “the relevant principles of equity, comity, and federalism that underlie the

Younger doctrine have little force.” Lyons, 461 U.S. at 135 (Marshall, J., dissenting)

(internal quotation marks omitted).

      Second, many cases cited by the Federal Defendants like Lyons and O’Shea

involve government action in response to illegal conduct. As Judge Simon recently

pointed out, however, these protests present a different question.

             Plaintiffs . . . are not breaking any laws—to the contrary,
             they are engaging in constitutionally protected First
             Amendment activity. It is one thing to ask citizens to obey
             the law in the future to avoid future alleged harm. But it
             is quite another for the Federal Defendants to insist that
             Plaintiffs must forgo constitutionally protected activity if
             they wish to avoid government force and interference.
Index Newspapers LLC, 2020 WL 4220820, at *5.

      The Federal Defendants also argue that Plaintiffs lack standing to seek a

declaratory judgment. Not so. Plaintiffs have standing to seek the relief offered by a

declaratory judgment for all the reasons above: Plaintiffs were harmed by the

Federal Defendants’ actions, and a favorable decision will redress that injury. While

prudential concerns about issuing declaratory judgments “reflect concerns similar to

those underlying the case and controversy limitation on Article III,” they are not the

same inquiries. United States v. Washington, 759 F.2d 1353, 1357 (9th Cir. 1985).

Declaratory judgment is a form of prospective relief just like an injunction. Mayfield




14- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
        Case 3:20-cv-01193-IM    Document 61     Filed 11/17/20   Page 22 of 39




v. United States, 599 F.3d 964, 969 (9th Cir. 2010). Because Plaintiffs have standing

to seek injunctive relief, they also have standing to seek declaratory judgment.

II.    PLAINTIFFS STATE PLAUSIBLE CLAIMS UNDER THE FIRST AND
       FOURTH AMENDMENTS AGAINST FEDERAL DEFENDANTS 5

       A.       Plaintiffs adequately plead their First Amendment claim.
       To state a First Amendment retaliation claim, Plaintiffs must allege: (1) they

“engaged in a constitutionally protected activity; (2) Defendants’ actions would chill

a person of ordinary firmness from continuing to engage in the protected activity;

and (3) the protected activity was a substantial or motivating factor in Defendants’

conduct.” Sampson v. Cty. of Los Angeles, 974 F.3d 1012, 1019 (9th Cir. 2020) (citing

O’Brien v. Welty, 818 F.3d 920, 932 (9th Cir. 2016)). Plaintiffs have plausibly alleged

each of these elements.

                1.   Plaintiffs engaged in constitutionally protected speech.
       Plaintiffs have alleged specific facts establishing that they engaged in

constitutionally protected speech, both as protestors, generally, and protest medics,

specifically.

       First, Plaintiffs engaged in protected speech by generally participating in

protests for Black lives. Those protests began in the wake of the murders of George

Floyd, Breonna Taylor, Ahmaud Arbery, Monika Diamond, and countless others.

ECF 1¶¶ 23–27. The protestors aim to achieve changes to “racist and brutal policing


        5     The Federal Defendants note that the Complaint inconsistently
charges the Federal Defendants in their official and individual capacities. Plaintiffs
are willing to amend the Complaint to remedy the inconsistencies. In short,
Plaintiffs intend to sue the individual Doe defendants in their individual capacities
for retrospective damages and officials standing in for the federal agencies that
employ the Doe defendants in their official capacities for prospective injunctive
relief. See Ex parte Young, 209 U.S. 123, 159-60 (1908) (permitting official capacity
claims for injunctive relief against named individuals standing in for a government
entity).
15- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
      FEDERAL DEFENDANTS’ MOTION TO DISMISS                 1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61     Filed 11/17/20    Page 23 of 39




practices[.]” See id. ¶¶ 27, 30. By attending the protests, Plaintiffs expressed their

support for the “anti-racist ideals at the core of the protests.” See id. ¶¶ 55, 65, 148.

Protesting is undeniably a form of speech protected by the First Amendment. Boos

v. Barry, 485 U.S. 312, 318 (1988); Black Lives Matter Seattle-King Cty. v. City of

Seattle, No. 2:20-cv-00887-RAJ, 2020 WL 3128299, at *2 (W.D. Wash. June 12,

2020). Plaintiffs have alleged specific facts indicating that Plaintiffs Wise, Durkee,

and Guest attended the protests to oppose police brutality and support the anti-

racism message expressed by the protestors. ECF 1¶¶ 55, 65, 148. Plaintiffs’

participation in the protests is constitutionally protected speech.

      Second, Plaintiffs engaged in speech protected by the First Amendment by

specifically serving as protest medics. Expressive conduct is protected by the First

Amendment “when ‘it is intended to convey a ‘particularized message’ and the

likelihood is great that the message would be so understood.’” Corales v. Bennett,

567 F.3d 554, 562 (9th Cir. 2009) (quoting Nunez v. Davis, 169 F.3d 1222, 1226 (9th

Cir. 1999)). Conduct is intended to convey a particularized message when a

“reasonable person would interpret [conduct] as some sort of message”; protected

expressive conduct need not convey a “specific message” to a reasonable person.

Holloman ex rel. Holloman v. Harland, 370 F.3d 1252, 1270 (11th Cir. 2004)

(emphasis in original) (citing Hurley v. Irish-Am. Gay, Lesbian & Bisexual Grp., 515

U.S. 556, 569 (1995)). Courts look to the context and circumstances surrounding the

events at issue to determine whether a reasonable person would understand the

message intended by the conduct. See, e.g., Fort Lauderdale Food Not Bombs, 901

F.3d at 1241 (“[T]he circumstances surrounding an event help set the dividing line

between activity that is sufficiently expressive and similar activity that is not.”).




16- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                           Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                     1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61     Filed 11/17/20    Page 24 of 39




      By serving as protest medics, Plaintiffs intended to convey a message “to all

protestors, journalists, and neutral legal observers that someone will be there to

care for them, even when the Portland Police and the Federal Defendants are

actively harming them.” ECF 1 ¶ 58.

      Plaintiffs have also alleged facts sufficient to plausibly establish that a

reasonable observer would understand this message. Plaintiffs specifically allege

facts establishing the context that protesters were at significant risk of injury from

law enforcement violence and that protest medics were the only likely source of

medical attention to injured protestors. See id. at ¶¶ 62–63, 90, 123, 152, 155.

Plaintiffs participated specifically as protest medics and made that participation

obvious to observers by wearing clearly identifiable clothing, equipment, and

insignias; carrying medical supplies; and rendering care and treatment to protesters

injured by the police. See, e.g., id. ¶¶ 66, 71–72, 149, 156, 159, 160. Plaintiffs have,

therefore, stated sufficient facts establishing that they intended to convey a specific

message that they would be there to render medical aid to protestors, legal

observers, and journalists and that a reasonable observer would understand this

message.

      Accordingly, Plaintiffs have plausibly alleged that they engaged in protected

First Amendment speech, both as general protesters and through their expressive

conduct as protest medics.

      That law enforcement had on some—but not all—the occasions at issue here

given dispersal orders before attacking Plaintiffs does not render Plaintiffs’ conduct

unprotected. ECF 1 ¶¶ 90-91, 93-94, 153, 160, 169. On the occasions in which law

enforcement issued dispersal orders and then attacked Plaintiffs, Plaintiffs were

either attempting to comply with those orders or engaged in conduct that made


17- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                           Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                     1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61     Filed 11/17/20   Page 25 of 39




clear to law enforcement that they did not pose a threat but were instead trying to

render medical aid. Id. Even if other protesters were violent, law enforcement

cannot suppress the First Amendment rights of peaceful protesters because other

protesters “pose a serious threat to officer life and safety.” Black Lives Matter

Seattle-King Cty., 2020 WL 3128299, at *3 (finding that, even if other protesters

threw objects at police officers, engaged in arson, assaulted civilians and police

officers, looted, and destroyed property, “pos[ing] a serious threat to officer life and

safety[,] plaintiffs were likely to succeed in establishing that the police violated the

First Amendment rights of peaceful protesters by indiscriminately using chemical

and physical weapons). “As to [non-violent] protesters, . . . ‘the proper response to

potential and actual violence is to ensure an adequate police presence, and to arrest

those who actually engage in such conduct, rather than to suppress legitimate First

Amendment conduct as a prophylactic measure.” Id. (quoting Collins v. Jordan, 110

F.3d 1363, 1372 (9th Cir. 1996)). Because Plaintiffs were peaceful and did not pose a

threat to officers, their activities were still protected by the First Amendment.

             2.     The Federal Defendants’ conduct would chill a person of
                    ordinary firmness from continuing to engage in
                    constitutionally protected speech.
      Plaintiffs have also alleged sufficient facts to plausibly allege the second

element of their First Amendment retaliation claim—that Defendants’ actions

would chill a person of ordinary firmness—because physical violence and

deployment of chemical irritants and munitions by law enforcement would chill a

person of ordinary firmness from continuing to participate in protests as medics.

“Ordinary firmness is as objective standard that will not ‘allow a defendant to

escape liability for a First Amendment violation merely because an unusually

determined plaintiff persists in [their] protected activity.” Black Lives Matter


18- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20    Page 26 of 39




Seattle-King Cty., 2020 WL 3128299, at *3 (quoting Mendocino Envtl. Ctr. v.

Mendocino Cty., 192 F.3d 1283, 1300 (9th Cir. 1999)).

      Here, Plaintiffs allege that the Federal Doe Defendants shot them with

pepper balls or other projectiles, ECF 1¶¶ 91, 153, 159, 160, threw or shot flashbang

grenades or teargas canisters at them, id. ¶¶ 93, 155, 160, shoved them to the

ground, id. ¶ 169, and beat them with truncheons, id. Courts have repeatedly found

that use of those kind of physical and chemical weapons against protesters would

chill a person of ordinary fitness from continuing to engage in protected activity.

Drozd v. McDaniel, No. 3:17-cv-556-JR, 2019 WL 8757218, at *5 (D. Or. Dec. 19,

2019); Black Lives Matter Seattle-King Cty., 2020 WL 3128299, at *3; Abay v. City of

Denver, 445 F. Supp. 3d 1286, 1293 (D. Colo. 2020). Accordingly, Plaintiffs plausibly

allege that the Federal Defendants’ conduct would chill a person of ordinary fitness

from continuing to engage in protected First Amendment activity.

             3.     Plaintiffs’ protected activities were a substantial
                    motivating factor in the Federal Defendants’ conduct.
      Finally, Plaintiffs have alleged sufficient facts to show that their protected

activities were a substantial and motivating factor in the Federal Defendants’

conduct. This element requires that Plaintiffs show a “nexus between [Defendants’]

actions and an intent to chill speech.” Ariz. Students Ass’n v. Ariz. Bd. of Regents,

824 F.3d 858, 867 (9th Cir. 2016). Plaintiffs may establish this element through

circumstantial evidence. Id. at 870.

      When evaluating allegations that law enforcement violated the First

Amendment rights of protesters, “[t]he use of indiscriminate weapons against all

protesters—not just [] violent ones—supports the inference that [law enforcement

officials’] actions were substantially motivated by Plaintiffs’ protected First

Amendment activity.” Black Lives Matter Seattle-King Cty., 2020 WL 3128299, at

19- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM        Document 61   Filed 11/17/20   Page 27 of 39




*4. And when evaluating whether law enforcement used force against a particular

group of protesters, plaintiffs establish a sufficient nexus between the use of force

and a desire to chill that group’s speech when the group is (1) identifiable, (2) not

engaging in any threatening activity, and (3) “yet were subject to violence by federal

agents.” Index Newspapers LLC v. City of Portland, No. 3:20-cv-1035-SI, 2020 WL

4220820, at *6 (D. Or. Jul. 23, 2020) (finding that plaintiffs were likely to show a

sufficient nexus between law enforcement use of force against journalists and the

journalists’ protected activity).

       Ultimately, the question is whether law enforcement used force against only

violent protesters or whether they used force against non-violent protesters, too.

When law enforcement does not limit use of force to only violent protesters, courts

infer that law enforcement was substantially motivated by protesters’ First

Amendment activity. See Index Newspapers LLC, 2020 WL 4220820, at *6; Black

Lives Matter Seattle-King Cty., 2020 WL 3128299, at *4.

       Here, Plaintiffs have alleged sufficient facts to establish that the Federal

Defendants used force against non-violent protesters generally and—within that

indiscriminate use of force—the Federal Defendants used force against non-violent

protest medics. 6 Plaintiffs allege specific instances in which federal law enforcement

indiscriminately used violence against non-violent protesters and even an instance

in which indiscriminate use of chemical irritants injured a non-protester. ECF 1

¶¶ 47–48 (alleging that the Federal Defendants used so much tear gas they


       6       The Federal Defendants assert that it is inconsistent for Plaintiffs to
argue both indiscriminate use of force and force targeted at protest medics. ECF 58
at 19. It is not. For example, it is possible for law enforcement to indiscriminately
tear gas entire areas and target protest medics specifically when using non-lethal
projectile weapons.

20- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20    Page 28 of 39




“engulfed city blocks in opaque, chemical clouds” and used techniques that

distribute “tear gas across large groups of protesters”), ¶¶150, 152 (stating that on

July 4, the “Federal Defendants employed violence indiscriminately, including

against members of the press, legal observers, and medics”), ¶ 155 (alleging that

“the Portland Police or Federal Defendants employed tear gas indiscriminately” on

the evening of July 4), ¶¶ 161–62 (stating that the Federal Defendants “tear gassed

the area on Third Avenue in front of the federal courthouse, including Lownsdale

Square and surrounding streets[] at least five or six separate times” and that

“[t]hey deployed so much tear gas that Lownsdale Square became engulfed in an

essentially opaque cloud”), ¶ 166 (alleging that a houseless person—not a

protester—“appeared to have been severely negatively affected by tear gas

exposure”).

      Plaintiffs also alleged specific facts establishing that (1) they were

identifiable as protest medics, (2) they were not acting violently, and (3) they were

still subject to force by the Federal Defendants. First, Plaintiffs wore clothing

marked with visible insignias and words indicating they were protest medics,

openly carried medical supplies, and treated injured protesters. ECF 1 ¶¶ 66, 71–

72, 149, 156, 159, 160.

      Next, Plaintiffs have alleged facts establishing that they were not violent and

did not pose a threat to law enforcement and yet were subjected to violence by the

Federal Defendants. Plaintiff Wise was “st[anding] in the middle of Lownsdale

Square watching” for any injured protesters when he was shot with pepper balls by

Federal Doe Defendants and stood with his hands up when a tear gas canister was

shot in his direction. Id. ¶¶ 90–91, 93–94, fig. 7. Plaintiff Guest was complying with

a law enforcement dispersal order and not interfering with law enforcement


21- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
        Case 3:20-cv-01193-IM   Document 61     Filed 11/17/20   Page 29 of 39




activities when she was shot with a projectile and checked in the shoulder with a

baton. Id. ¶ 153. Another time, Plaintiff Guest was kneeling down to help an injured

protester when a Federal Doe Defendant threw a tear-gas canister at them. Id. ¶

160. She lightly kicked the canister away from her, and the Federal Doe Defendant

began shooting her with rubber bullets. Id. Finally, Plaintiff Durkee was walking

backward with his arms raised, complying with a dispersal order, when a Federal

Doe Defendant shoved him, causing both Plaintiff Durkee and Plaintiff Guest to

fall. Id. ¶ 169. The Federal Doe Defendants then beat both of them with truncheons.

Id.

       The Federal Defendants assert that Plaintiffs were resisting dispersal orders

and potentially posed threats to law enforcement, but Plaintiffs factual

allegations—which must be taken as true—establish that Plaintiffs were subjected

to violence when attempting to comply with law enforcement dispersal orders or

under circumstances in which they clearly did not pose a threat to law enforcement.

Id. ¶¶ 91 (Plaintiff Wise was standing looking for injured protesters when he was

shot with pepper balls), ¶¶ 90–91, 93–94, fig. 7 (Plaintiff Wise stood with his hands

raised when a tear gas canister was thrown near him), ¶¶ 156, 159 (Plaintiffs Guest

and Durkee, in their protest medic gear, had to walk toward federal agents to move

injured protesters away from the activity), ¶ 153 (Plaintiff Guest was attempting to

comply with a dispersal order when she was struck), ¶ 160 (Plaintiff Guest was

kneeling by an injured protester in her medic gear and lightly kicked a tear gas

canister thrown at her away from her and the injured protester), ¶¶ 167–69

(Plaintiff Durkee was walking north, as directed by federal agents, when a Federal

Doe Defendant shoved him to the ground and Federal Doe Defendants beat him and

Plaintiff Guest). The Federal Defendants had no reason to use force against


22- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
      FEDERAL DEFENDANTS’ MOTION TO DISMISS                1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
        Case 3:20-cv-01193-IM    Document 61     Filed 11/17/20   Page 30 of 39




Plaintiffs when Plaintiffs were complying with orders, attempting to treat injured

protesters, not threatening law enforcement, or were merely present at a protest in

which other protesters were violent. This supports an inference that the Federal

Defendants’ use of force was substantially motivated by Plaintiffs’ protected

activity.

       Because Plaintiffs alleged specific facts establishing that the Federal

Defendants indiscriminately used force against non-violent protesters and that they

were clearly identifiable as protest medics, were not violent, and were subject to

force by the Federal Defendants, Plaintiffs have sufficiently pleaded that the

Federal Defendants’ conduct was substantially motivated by Plaintiffs’ protected

activity. Plaintiffs have, therefore, sufficiently pleaded their First Amendment

retaliation claim, such that it survives the Federal Defendants’ motion to dismiss.

       B.    Issues of fact pervade the “reasonableness” inquiry necessary
             to evaluate Plaintiffs’ Fourth Amendment claims.
       The Federal Defendants ask this Court to determine whether their actions

were “reasonable” given the context and circumstances of the protests. But that

very inquiry shows why Plaintiffs’ Fourth Amendment claims are not subject to

dismissal at the motion-to-dismiss stage. As courts have long-recognized, the

“reasonableness” of police conduct for purposes of the Fourth Amendment, “is a fact-

intensive inquiry that cannot be determined at [the motion to dismiss] stage.” Meyer

v. Cty. of Washington, No. CIV. 07-1127-HA, 2008 WL 5156481, at *3 (D. Or. Dec. 8,

2008); see also, e.g., Cornel v. Hawaii, No. CV 19-00236 JMS-RT, 2020 WL 3271934,

at *7–8 (D. Haw. June 17, 2020); Bautista v. City of Glendale, No. CV 18-0740-FMO

(KS), 2019 WL 2587817, at *8 (C.D. Cal. May 7, 2019), report and recommendation

adopted, No. CV 18-740-FMO (KS), 2019 WL 2578756 (C.D. Cal. June 21, 2019).



23- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20    Page 31 of 39




      This Court’s order denying Plaintiffs’ motion for a temporary restraining

order recognized that Plaintiffs’ allegations, although not “clearly favoring”

Plaintiffs, raised “serious questions about the merits of the excessive force claims.”

ECF 49 at 18. But this Court recognized that discovery was likely necessary to

establish the context of the actions in question. Id. at 18-19 (noting “the context of

the surrounding circumstances is entirely unclear” and “directly competing

narratives about what transpired on the ground”).

      Plaintiffs have alleged sufficient facts—all of which must be taken as true—

to show the unreasonableness of the Federal Defendants’ actions to survive the

motion to dismiss. The Federal Defendants’ motion seeks to litigate the Complaint’s

allegations, which is not the purpose of a motion to dismiss. As an example, the

motion to dismiss acknowledges that Plaintiffs alleged they “did not commit any

crimes, pose any threat to any officers or any other person, or resist arrest.” ECF 58

at 22 (citing ECF 1 ¶191). But the motion then tries to use the larger context of the

protest—the fireworks and crowds—to show that the use of force on Plaintiffs was

reasonable. These inferences are not proper where the court must “construe th[e]

facts in the light most favorable to [Plaintiffs].” Burgert v. Lokelani Bernice Pauahi

Bishop Trust, 200 F.3d 661, 663 (9th Cir. 2000).

      Thus, the Federal Defendants’ motion to dismiss the Fourth Amendment

claims must be denied as Plaintiffs’ have stated a claim for relief that is “plausible”

and the claim requires further discovery to determine the “context” of the

circumstances that the Federal Defendants rely on to prove the “reasonableness” of

their actions.




24- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
         Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20    Page 32 of 39




III.    PLAINTIFFS HAVE SUFFICIENTLY PLEADED A CLAIM UNDER
        THE ADMINISTRATIVE PROCEDURE ACT.
        Plaintiffs state a plausible claim for relief under the APA. In support of their

motion, the Federal Defendants contend, incorrectly, that Plaintiffs cannot state a

claim under the APA because they have not “sufficiently allege[d] facts indicating

the existence of an official ‘policy’ that can be ascribed to any of the Federal

Defendants.” ECF 58 at 26. The Federal Defendants are incorrect.

        Contrary to the Federal Defendants’ assertions, Plaintiffs have sufficiently

pleaded a claim under the APA. To plead a claim under the APA, a complaint must

allege facts establishing the existence of a “final agency action for which there is no

other adequate remedy in a court.” 5 U.S.C. § 704. The Federal Defendants have

not argued that Plaintiffs have some “other adequate remedy in a court” or that

their actions were not “final,” so, apparently, they are arguing only that Plaintiffs’

have failed to allege the existence of an unlawful “agency action.” The APA defines

“agency action” broadly to “includ[e] the whole or a part of an agency rule, order,

license, sanction, relief, or the equivalent or denial thereof, or failure to act.” 5

U.S.C. § 551(13). That definition “is meant to cover comprehensively every manner
in which an agency may exercise its power.” Whitman v. American Trucking Ass’ns,

531 U.S. 457, 478, 121 S.Ct. 903, 149 L.Ed.2d 1 (2001) (citing FTC v. Standard Oil

Co. of Cal., 449 U.S. 232, 238 n.7, 101 S.Ct. 488, 66 L.Ed.2d 416 (1980)). And the

term “sanction” in that definition is defined expansively to “includ[e],” among other

things, “the whole or a part of an agency . . . prohibition, requirement, limitation, or
other condition affecting the freedom of a person, . . . or taking other compulsory or

restrictive action.” 5 U.S.C. § 551(10)(A), (G). An “order” “means the whole or part

of a final disposition, whether affirmative, negative, injunctive, or declaratory in

form, of an agency in a matter other than a rule making but including licensing.” Id.


25- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                            Perkins Coie LLP
       FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                   Portland, OR 97209-4128
                                                                     Phone: 503.727.2000
                                                                      Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61     Filed 11/17/20    Page 33 of 39




§ 551(6). Here, Plaintiffs have sufficiently pleaded facts from which a factfinder

could conclude that the Federal Defendants imposed, in whole or in part, a

“sanction” or “order” affecting Plaintiffs: the decision to send federal law-

enforcement personnel to Portland, Oregon, in order to engage in plenary policing,

untethered to any risk to federal property.

      Plaintiffs have sufficiently pleaded that the Federal Defendants decided to,

and in fact did, send federal law-enforcement to generally police protesters in

Portland, Oregon, regardless of a nexus between particular policing action and

harm or threatened harm to federal property. In their complaint, Plaintiffs allege

that, about a month after the Portland protests began, on June 26, 2020, President

Trump issued the Executive Order. ECF 1 ¶¶ 39-40. In it, he vilified the protesters’

political views, stating that many of them “have explicitly identified themselves

with ideologies — such as Marxism — that call for the destruction of the United

States system of government.” Id. Additionally, he began to express his discontent

with the ability of local law enforcement in Portland to adequately police these

purportedly violent “Marxists,” arguing that the local government had “abdicat[ed]

their law enforcement responsibilities in deference to [the protesters’ alleged]

violent assault.” Id. Then, based on that vilification, he required federal agencies to

provide law-enforcement personnel upon request, in order to allegedly protect

federal property:

             Upon the request of the Secretary of the Interior, the
             Secretary of Homeland Security, or the Administrator of
             General Services, the Secretary of Defense, the Attorney
             General, and the Secretary of Homeland Security shall
             provide, as appropriate and consistent with applicable
             law, personnel to assist with the protection of Federal
             monuments, memorials, statues, or property. This section
             shall terminate 6 months from the date of this order
             unless extended by the President.

26- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61      Filed 11/17/20   Page 34 of 39




(Emphasis added.) https://www.whitehouse.gov/presidential-actions/executive-

order-protecting-american-monuments-memorials-statues-combating-recent-

criminal-violence/

       Despite the (apparently pretextual) assertion that federal law enforcement

would only protect federal property, it became clear that more than just federal

property was on President Trump’s mind. On June 1, 2020, the President warned

that he would soon militarize the streets of our nation’s cities unless the nation’s

local officials quashed the protests as he required:

              Mayors and governors must establish an overwhelming
              law enforcement presence until the violence has been
              quelled . . . . If a city or state refuses to take the actions
              that are necessary to defend the life and property of their
              residents, then I will deploy the United States military
              and quickly solve the problem for them.
       https://www.whitehouse.gov/briefings-statements/statement-by-the-

president-39/. 7

       The President’s threats to conduct plenary federal law enforcement

continued. On June 10, 2020, the President made clear that if Seattle did not evict

protesters from a space it let them occupy (unrelated to any federal property), his

government would conduct general policing in Seattle, without an identifiable

federal interest. He did so by directing the Mayor of Seattle to, “Take back your city

NOW. If you don’t do it, I will. This is not a game. These ugly Anarchists must be

stooped [sic] IMMEDIATELY.MOVE FAST!” @realDonaldTrump, Twitter (June 11,

2020.), https://twitter.com/realDonaldTrump/status/1271142274416562176.


       7      Plaintiffs request that, pursuant to Fed. R. Civ. P. 201, the Court take
judicial notice of the fact that President Trump made the following quoted
statements. Courts may consider matters subject to judicial notice when deciding a
motion to dismiss. Outdoor Media Grp., Inc. v. City of Beaumont, 506 F.3d 895,
899–900 (9th Cir. 2007).
27- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                           Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                     1120 N.W. Couch Street, 10th Floor
                                                                  Portland, OR 97209-4128
                                                                    Phone: 503.727.2000
                                                                     Fax: 503.727.2222
       Case 3:20-cv-01193-IM      Document 61     Filed 11/17/20   Page 35 of 39




      Aside from threatening plenary policing, the President clarified that he

wanted federal law-enforcement personnel to do more than only protect federal

property. When asked in a public forum on Fox News “what steps is the

Administration taking to give us back our streets,” the President stated, “And at

some point, there’s going to be retribution because there has to be. These people are

vandals, but they’re agitators, but they’re really — they’re terrorists, in a sense.”

Jordan Muller, Politico, Trump calls protesters 'terrorists,' pledges 'retribution' for

tearing down statues, https://www.politico.com/news/2020/06/26/trump-retribution-
protesters-statues-340957.

      Then, about a week later, on July 4, 2020, various federal agencies actually

sent law-enforcement personnel to Portland, Oregon. Those personnel included

militarized personnel from DHS’s Customs and Borders Protection (CBP),

Immigration and Customs Enforcement (ICE), the Transportation Security

Administration (TSA), the Coast Guard, and the Federal Protective Service (FPS).

ECF 1 ¶¶ 151-52. They also included specially trained tactical units, such as the

Border Patrol Tactical Unit (BORTAC), which is normally tasked with investigating

violent drug-smuggling organizations. When they arrived, the Federal Defendants

immediately began “creating condition[s] affecting the freedom” of the protesters,

and “taking . . . compulsory or restrictive actions” unrelated to the protection of

federal property. 5 U.S.C. § 551(10)(A), (G). For example,

          •   On the night of July 11, several individuals were walking by the
              federal courthouse in Portland. The Federal Defendants remained on
              guard outside. A 26-year-old named Donavan La Bella stood on the
              City sidewalk in front of the federal courthouse and, with two arms,
              raised a boom box above his head. Federal officers shot a tear gas
              canister in his direction and, eventually, shot him in the head with an
              impact munition, despite the fact that he did not pose any threat to
              the safety of the courthouse. ECF 1 ¶ 50.

28- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                          Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                    1120 N.W. Couch Street, 10th Floor
                                                                 Portland, OR 97209-4128
                                                                   Phone: 503.727.2000
                                                                    Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61    Filed 11/17/20    Page 36 of 39




          •   Days later, federal officers in unmarked uniforms in unmarked
              vehicles abducted suspected protesters who were walking away from
              the protest area on the sidewalks in Portland. From a video of these
              actions, it does not appear that the victim was on, next to, or posing
              any threat to, federal property:
              https://twitter.com/sparrowmedia/status/1283436911307218948?s=20.
              ECF 1 ¶ 51.

          •   Aside from those bizarre vehicular kidnappings, DHS’s and USMS’s
              officers also violently tackled and arrested protesters suspected of
              minor offenses and dragged them into the federal courthouse. ECF 1 ¶
              53.

          •   Many of those incidents are not on or next to any federal property.
              For example, one night, Plaintiffs Durkee and Guest were on
              Southwest Broadway, between Main and Salmon streets, when they
              heard someone yell for a medic from across Broadway. Before
              Plaintiffs Durkee and Guest even had time to check on the injured
              person, some of the Federal Doe Defendants began rushing them. As
              Plaintiff Durkee walked backwards with his arms raised, one of the
              Federal Doe Defendants forcefully shoved him, causing both him and
              Plaintiff Guest to fall. Plaintiff Guest struck her arm on the ground.
              Some of the Federal Doe Defendants then beat both of them with
              truncheons multiple times. ECF 1 ¶¶ 164-69.

      Those facts, if true, establish—or at least give rise to the reasonable

inference—that the Federal Defendants’ decision to send law-enforcement personnel

to Portland, Oregon, and authorize them to generally police protesters (untethered

to protection of federal property), was an “agency action” under the APA. That

decision resulted in federal law-enforcement personnel arriving in Portland and

engaging in behavior that immediately “affect[ed] the freedom of” protesters. 5

U.S.C. § 551(10)(A), (G). Additionally, that decision resulted in both “compulsory

[and] restrictive action[s]” imposed by the federal law-enforcement personnel on

protesters, through the use of physical and violent restraint. Id. Therefore, under

the APA, Plaintiffs have sufficiently pleaded the existence of an “agency action.”


29- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
        Case 3:20-cv-01193-IM    Document 61     Filed 11/17/20   Page 37 of 39




        Moreover, this Court should hold that action unlawful for two reasons. First,

the decision to allow federal-law enforcement personnel to engage in plenary

policing is ultra vires. Under the law, “[j]udicial review is favored when an agency

is charged with acting beyond its authority.” Aid Ass’n for Lutherans v. U.S. Postal

Serv., 321 F.3d 1166, 1172 (D.C. Cir. 2003). Here, the Federal Defendants are

constrained by federal statutes and the APA, in a manner which authorizes them to

engage only in the enforcement of federal laws. See, e.g., City of Philadelphia v.

Sessions, 309 F. Supp.3d 271, 286-87 (E.D. Penn. 2018) (denying the federal

government’s motion to dismiss because the plaintiff could prove that the federal

government had acted ultra vires by not limiting its law-enforcement activities to

only the enforcement of federal law); Ely v. Velde, 451 F.2d 1130, 1136 (4th Cir.

1971) (describing Congress’s policy “to guard against any tendency towards

federalization of local police and law enforcement agencies,” out of a “fear that

overbroad federal control of state law enforcement could result in the creation of an

Orwellian ‘federal police force’”). That principle recently was acknowledged by

Judge Mosman, when he enjoined the Federal Defendants from engaging in law-

enforcement activities beyond one city block from the federal courthouse. Western

States Center, Inc. v. United States Department of Homeland Security, No. 3:20-cv-

01175-JR, 2020 WL 6555054, at *1-2 (D. Or. Nov. 2, 2020). Here, however, the

Federal Defendants have (as recognized by Judge Mosman) acted beyond their

authority by engaging in policing that is unrelated to the enforcement of federal

laws.

        Second, the decision to allow that to happen also was arbitrary and

capricious, an abuse of discretion, and not in accordance with law. 5 U.S.C. §

706(2). Under the APA, a federal agency typically engages in that type of behavior


30- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                         Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                   1120 N.W. Couch Street, 10th Floor
                                                                Portland, OR 97209-4128
                                                                  Phone: 503.727.2000
                                                                   Fax: 503.727.2222
        Case 3:20-cv-01193-IM   Document 61     Filed 11/17/20   Page 38 of 39




             if the agency has relied on factors which Congress has not
             intended it to consider, entirely failed to consider an
             important aspect of the problem, offered an explanation
             for its decision that runs counter to the evidence before
             the agency, or is so implausible that it could not be
             ascribed to a difference in view or the product of agency
             expertise.
       Motor Vehicle Mfrs. Ass'n v. State Farm Mut., 463 U.S. 29, 43, 103 S.Ct.

2856, 77 L.Ed.2d 443 (1983). Here, Congress has not authorized the Federal

Defendants to consider anything other than the protection of federal property when

utilizing its domestic policing resources. Under the Executive Order, President

Trump identified a number of statutes, which all relate only to the protection of

federal property and other monuments. But when the Federal Defendants decided

to send law-enforcement personnel to Portland, they did so for factors other than

the protection of federal property (e.g., to combat “Marxism” and “anarchy”). See

Western States, 2020 WL 6555054 at *1 (“Unfortunately for the federal agents, they

operate under the burden of statements from the President (and for Border Patrol

agents, Acting Secretary Wolf) . . ..”). And Congress has not authorized the Federal

Defendants to consider those factors. Therefore, under the APA, the Federal

Defendants’ actions were unlawful, and this Court should deny the motion to
dismiss on that basis.

///

///

///

///
///

///

///

///

31- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                        Perkins Coie LLP
      FEDERAL DEFENDANTS’ MOTION TO DISMISS                1120 N.W. Couch Street, 10th Floor
                                                               Portland, OR 97209-4128
                                                                 Phone: 503.727.2000
                                                                  Fax: 503.727.2222
       Case 3:20-cv-01193-IM     Document 61   Filed 11/17/20   Page 39 of 39




                                  CONCLUSION
      For all those reasons, Plaintiffs have standing to pursue their adequately

pleaded claims, and respectfully request that this Court deny the Federal

Defendants’ Motion to Dismiss.



DATED: November 17, 2020                   PERKINS COIE LLP


                                           By: /s/ Nathan R. Morales
                                               Rian Peck, OSB No. 144012
                                               Thomas R. Johnson, OSB No. 010645
                                               Misha Isaak, OSB No. 086430
                                               Nathan Morales, OSB No. 145763
                                               Shane Grannum, pro hac vice
                                               Sarah Mahmood, pro hac vice pending
                                               Zachary Watterson, pro hac vice
                                               PERKINS COIE LLP

                                               Kelly K. Simon, OSB No. 154213
                                               AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF OREGON

                                           Attorneys for Plaintiffs




32- PLAINTIFFS’ RESPONSE IN OPPOSITION TO                       Perkins Coie LLP
    FEDERAL DEFENDANTS’ MOTION TO DISMISS                 1120 N.W. Couch Street, 10th Floor
                                                              Portland, OR 97209-4128
                                                                Phone: 503.727.2000
                                                                 Fax: 503.727.2222
